Chapman, J.
It appears that Auburn Street, though a private way, was opened and prepared for travel, with brick sidewalks on each side, and a carriage way between them, and with nothing to indicate that any persons were to be excluded from using it. A public street crossed it. The opening of a way in this manner, with the ordinary indications that it is a way for public use, constitutes a license to the public to use it for all the purposes to which it is adapted. Washburn on Easements, 133. Foot passengers may walk upon the sidewalks, and carriages may be driven over the carriage way, until the license is revoked. Many private ways are thus left open to public use. See Durgin v. Lowell, 3 Allen, 398. And if the opening of such ways were not to be regarded as a license to the public to use them, it would seem, as Mr. Washburn well remarks, “ as a trap to innocent passengers.”
The fact that Auburn Street was a place, court or cul de sac, and not a thoroughfare open at both ends, is not material. Such places are very common in cities. Some of them are private and some are public. Some are not adapted for travel with carriages, as was the case with the way referred to in Hemphill v. Boston, 8 Cush. 195. Some are prepared for carriages and connected with a thoroughfare for foot passengers. They are most commonly like Auburn Street, with sidewalks and a carriage way throughout their whole length, and the license to use them, when they are private, is limited by considerations of obvious propriety to the species of travel for which they are prepared, and to which they are adapted.
*245Those who use such ways must in using them exercise reasonable care, adapted to the circumstances of the case. This limitation of the license is also founded in obvious propriety; and it is the same rule which exists in regard to the use of highways. There is no good reason for adopting a different rule from this in either case ; nor are travellers bound to know whether a way thus opened is public or private. It would be unreasonable to require such knowledge, even if the fact of knowledge were material. But as the use may be the same in either case, the knowledge is not material.
Neither is the fact material that children were accustomed to play there, either by prescription or by license. They are accustomed to play also on public ways, and may lawfully do so, using reasonable care, and doing nothing injurious to others. Therefore the way was not different in this respect from public ways.
Such being the rights of the parties, the instructions given to the jury were accurate, full and sufficient, and the plaintiff’s request for instructions was rightly refused. None of the facts referred to in the request for instructions were material to the decision of the case. Exceptions overruled.